Citation Nr: 0637190	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-10 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, to include entitlement to dependency and 
indemnity compensation (DIC) under the provisions of 38 
U.S.C. § 1318.  

2.  Entitlement to additional accrued benefits.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to March 
1962.  The veteran passed away in December 2001; at the time 
of his death, he was in receipt of VA benefits.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 letter decision and a July 
2002 actual rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Louisville, Kentucky.  The 
decision by letter addressed the merits of the appellant's 
claim with respect to accrued benefits; the rating action 
dealt with the appellant's claim for service connection for 
the cause of the veteran's death.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues addressed in this 
decision.

2.  The veteran died in December 2001; the Certificate of 
Death listed the causes of the veteran death to be cardio-
pulmonary arrest due to or the consequence of an acute 
myocardial infarction.  

3.  At the time of death, the veteran was service-connected 
for tinnitus, bilateral hearing loss, and a right knee 
disability.  He was not in receipt of a total disability 
evaluation based on individual unemployability and Chapter 35 
benefits.

4.  Competent medical evidence establishing a nexus between 
the cause of the veteran's death and service or a service-
connected disability or a showing that the veteran had a 
disability that should have been service-connected has not 
been presented.

5.  The veteran was not evaluated as totally disabled from a 
service-connected disability for ten continuous years 
immediately preceding death nor was he rated totally disabled 
continuously after his last discharge from service in 1962 
for a period of not less than five years immediately 
preceding death.

6.  The appellant has been awarded accrued benefits for a 
period of two years prior to the veteran's death.  VA law 
does not allow for additional benefits to be paid beyond the 
two year time period.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death, 
to include entitlement to educational benefits pursuant to 38 
U.S.C.A. Chapter 35, is not warranted.  38 U.S.C.A. §§ 1110, 
1310, 3500 et seq., 5103 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.312, 3.807 (2006).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.22, 
20.1106 (2006).

3.  The claim for accrued benefits lacks legal entitlement 
under the law. 38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 
3.1000(c) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of Death and Dependency and Indemnity Compensation 
- VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a June 2002 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate her claim and of her, and VA's, 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her 
possession to the AOJ.

VA has informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that she should inform the VA of any 
additional records or evidence necessary for her claim.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
her obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and her accredited representative have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express her opinions with 
respect to the two issues now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Here, the appellant is not 
prejudiced by the Board's consideration of her claim as VA 
has already met all notice and duty to assist obligations to 
the appellant under the VCAA.  In essence, the appellant in 
this case has been notified as to the laws and regulations 
governing cause of death and DIC claims.  She has been 
advised of the evidence considered in connection with her 
appeal and what information VA and the appellant would 
provide.  She has been told what the VA would do to assist 
her with her claim and the VA has obtained all documents it 
has notice thereof that would assist in the adjudication of 
the appellant's claim.  Thus, the Board finds that there has 
been no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

II.  Background

This pre-Vietnam Era veteran completed his active duty 
military service in March 1962.  He assimilated back into 
civilian life and did not contact the VA about compensation 
benefits until July 1997.  He was subsequently granted 
service connection for bilateral hearing loss and tinnitus; a 
noncompensable evaluation was assigned to both disabilities.  
In December 1998, ten percent ratings were assigned for each 
disorder.  

The record further reflects that the veteran submitted a 
claim to reopen his previously denied claim involving 
entitlement to service connection for a right knee condition.  
The veteran sought to reopen his claim in 1998.  The issue 
was subsequently reopened and reviewed by the Board.  In 
October 2001, the Board remanded the issue to the RO for the 
purpose of obtaining additional medical evidence.  Following 
the remand, service connection was granted for osteoarthritis 
of the right knee.  A 10 percent disability evaluation was 
assigned with an effective date of December 1, 1998.  
Moreover, a 100 percent rating was awarded for a period of 
convalescence following surgery on the knee.  The time period 
for this was from February 8, 2001, to April 1, 2001.  

The RO notified the veteran in a letter dated November 8, 
2001.  In that letter, the veteran was told that he was being 
paid at the "single veteran with no dependents" rate.  The 
veteran responded with the submission of a VA Form 21-686c, 
Declaration of Status of Dependents, in which he stated that 
he was married to the appellant.  That form was received at 
the RO on December 6, 2001.  A notice of a change to the 
amount to be paid to the veteran was prepared and sent to the 
veteran on January 10, 2002.  

Unfortunately, prior to the notification letter being sent to 
the veteran, the veteran died.  The date of the veteran's 
death was December [redacted], 2001.  Per the Certificate of Death, 
the immediate cause of the veteran's death was cardio-
pulmonary arrest as the result of an acute myocardial 
infarction.  An autopsy was not performed.  

Following the veteran's death, the appellant filed a claim 
for accrued benefits and also for DIC/cause of death 
benefits.  To support her claim, the veteran's medical 
records were obtained and included in the claims folder.  

The RO then sent a letter to the appellant stating that the 
appellant had been granted an accrued benefit of $974.00 
(American dollars) for the period of January 1, 2000, to 
November 30, 2001.  Additionally granted was a one time 
payment of $343.00 (American dollars) for compensation for 
the month of the veteran's death.  Shortly after the 
appellant was sent this letter, a rating action was 
accomplished with respect to her claim for service connection 
for the cause of death.  The RO denied her claim and notified 
her of that action.  

The appellant responded with a notice of disagreement (NOD).  
In her NOD, she stated that she was appealing the RO's denial 
of service connection for the cause of the veteran's death.  
She further stated that she was disagreeing with the amount 
of monies she received for accrued benefits.  She maintained 
that instead of receiving $974.00 (American dollars), she 
should have received $1348.00 (American dollars).  She 
provided an additional statement saying that the veteran had 
constantly complained about his tinnitus - the ringing in his 
ears.  She claimed that he was suffering from headaches, 
sleeplessness, and irritation, and that it was having an 
effect on his ability to function normally.  Also, she wrote 
that as a result of his service-connected knee disability, 
the veteran was unable to exercise, and his lack of exercise 
significantly contributed to his experiencing heart failure.  



III.  Cause of Death and DIC

The surviving spouse of a veteran who has died of a service- 
connected or compensable disability may be entitled to 
receive dependency and indemnity compensation.  38 U.S.C.A. § 
1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 (1995).  The 
death of the veteran will be considered as having been due to 
a service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2006).  
The appellant will be entitled to service connection for the 
cause of death if it is shown that the service-connected 
disabilities contributed substantially or materially to cause 
death; that they combined to cause death; or that they aided 
or lent assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c)(1) (2006).  However, service-connected 
disabilities of a static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions will not be held to have contributed to death 
resulting primarily from some other cause.  38 C.F.R. 
§ 3.312(c)(2) (2006).

The standards and criteria for determining whether or not a 
disability from which a veteran has died is service-connected 
are the same standards and criteria employed for determining 
whether a disability is service connected generally, i.e., 
while the veteran is still alive.  38 U.S.C.A. § 1310 (West 
2002).  Issues involved in a claim for Dependency and 
Indemnity Compensation [DIC] are decided without regard to 
any prior disposition of those issues during the veteran's 
lifetime.  38 C.F.R. § 20.1106 (2006).

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 
(1992), the Court stated the following:

Further, in cases where the primary cause 
of death is so "overwhelming" that 
death would have resulted regardless of 
the existence of a service-connected 
disability, a service-connected condition 
may be found to be a contributory cause 
of death where that condition has had a 
"material influence in accelerating 
death" because it "affected a vital 
organ and was of itself progressive or 
debilitating [in] nature".

Service connection may be established for a current 
disability in several ways including on a direct basis.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Direct service connection may be established for a 
current disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2006).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires evidence sufficient to show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service; and, (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(d) (2006); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The facts of this claim indicate a number of things:  First 
that the veteran was service connection for three disorders - 
tinnitus, hearing loss, and a right knee disorder.  The 
veteran died from cardio-pulmonary arrest and an acute 
myocardial infarction.  There is no indication from the 
medical treatment records that any of the veteran's service-
connected disabilities was having any effect on the veteran's 
heart.  There is no evidence that the service-connected 
disabilities contributed to the veteran's death.  The medical 
records do not suggest that as a result of suffering from the 
three service-connected disorders contributed to or resulted 
in the veteran suffering from cardio-pulmonary arrest or an 
acute myocardial infarction.  

The veteran's certificate of death does not list either of 
the veteran's service-connected disabilities as causing, or 
contributing to, the veteran's death in December 2001.  In 
support of her appeal, the appellant has written that the 
veteran's death was somehow related to his service-connected 
knee disability and/or his tinnitus.  Additionally, the 
appellant has provided her own interpretation of the evidence 
that is of record, to the effect that the veteran's 
disabilities inhibited his ability to exercise and that lack 
of exercise led to the cardio-pulmonary arrest and acute 
myocardial infarction.  This evidence is considered lay 
evidence, and it is certainly deemed credible.  38 C.F.R. § 
3.159(a)(2) (2006).  She, however, has not shown, nor 
claimed, that she is qualified, through education, training 
or experience, to offer medical diagnoses, statements, or 
opinions.  Therefore, her opinion, while offered in good 
faith, cannot be considered competent medical evidence and, 
as such, it is insufficient for purposes of establishing 
nexus, or causation.  38 C.F.R. § 3.159(a)(1) (2006); also, 
see Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

While the record indicates that the veteran was being treated 
for a knee disability and that he was service-connected for 
bilateral hearing loss and tinnitus, there is no evidence 
that the veteran's ultimate cause of death was related to the 
knee or his other two service-connected disabilities.  
Moreover, there is no medical evidence that would suggest 
that the three service-connected disabilities prevented or 
interfered with the treatment the veteran received at the 
hospital when he experienced the myocardial infarction.  
Thus, despite the appellant's contentions, medical evidence 
showing that the veteran's death was caused by or related to 
his service-connected disabilities has not been presented.  
Therefore, it is the conclusion of the Board that the 
evidence is against the appellant's claim.

As the evidence is not in equipoise, the appellant is not 
afforded the benefit-of-the-doubt, and the Board concludes 
that the veteran's three service-connected disabilities did 
not cause or contribute to the veteran's death.  Hence, 
service connection for the cause of the veteran's death is 
denied.

Dependency and Indemnity Compensation (DIC) benefits may be 
awarded to a surviving spouse upon the service-connected 
death of the veteran.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.5(a) (2006).  If, as here, the veteran's death is 
not determined to be service-connected, a surviving spouse 
may still be entitled to benefits.  Under 38 U.S.C.A. § 
1318(a) (West 2002), benefits are payable to the surviving 
spouse of a "deceased veteran" in the same manner as if the 
death were service-connected.  A "deceased veteran" for 
purposes of this provision is a veteran who dies not as the 
result of the veteran's own willful misconduct, and who 
either was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability(ies) rated totally disabling.  38 U.S.C.A. § 
1318(b) (West 2002); 38 C.F.R. § 3.22 (2006).  The service-
connected disability(ies) must have been either continuously 
rated totally disabling for 10 or more years immediately 
preceding death, or continuously rated totally disabling for 
at least 5 years from the date of the veteran's separation 
from service.  Id.  The total rating may be schedular or 
based on unemployability.  38 C.F.R. § 3.22 (2006).

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 (West 2002) and certain 
other cases, issues involved in a survivor's claim for death 
benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime.  
38 C.F.R. § 20.1106 (2006).

Interpreting 38 U.S.C.A. § 1318(b) (West 2002) and 38 C.F.R. 
§ 3.22(a)(2) (2006), the Court found that a surviving spouse 
can attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a 
service-connected related issue, based on evidence in the 
claims folder or in VA custody prior to the veteran's death 
and the law then applicable or subsequently made 
retroactively applicable.  Green v. Brown, 10 Vet. App. 111, 
118-19 (1997).  In such cases, the claimant must set forth 
the alleged basis for the veteran's entitlement to a total 
disability rating for the 10 years immediately preceding his 
death.  Cole v. West, 13 Vet. App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), 
the Federal Circuit addressed a challenge to the validity of 
the amended 38 C.F.R. § 3.22.  Initially, the Federal Circuit 
found that VA's amendment of 38 C.F.R. § 3.22 constituted an 
interpretive rule that did no more than interpret the 
requirements of 38 U.S.C.A. § 1318 and clarified VA's earlier 
interpretation of the statute.  260 F.3d at 1376-77.  Upon 
consideration of 38 U.S.C.A. § 1318, the Federal Circuit 
found that the statutory language was ambiguous as to whether 
a "hypothetical" claim was allowed.  Id. at 1377.  It noted 
that 38 U.S.C.A. § 1311(a), which also has "entitled to 
receive" language, as interpreted in Hix, was virtually 
identical to 38 U.S.C.A. § 1318, but that VA interpreted them 
differently.  Id. at 1379.  Moreover, it found that the 
pertinent regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 
20.1106, were in conflict with respect to interpreting 38 
U.S.C.A. §§ 1311(a) and 1318.  Id.  The Federal Circuit 
remanded the case for VA to undertake expedited rulemaking to 
explain the rationale for interpreting the statutes 
differently or to resolve the conflict between 38 C.F.R. 
§ 3.22 and 38 C.F.R. § 20.1106.  Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-17 (Apr. 
5, 2002).

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II), 
after reviewing its holding in NOVA I, the Federal Circuit 
observed that VA had determined that the "entitled to 
receive" language 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 
1318 should be interpreted in the same way and that 38 C.F.R. 
§ 3.22 provided the correct interpretation.  It held that VA 
could properly do so and had adequately explained its 
rationale.  Id. at 1378.  The Federal Circuit also held that 
VA provided a permissible basis and sufficient explanation 
for its interpretation of the statutes as a bar to the filing 
of new claims posthumously by the veteran's survivor, i.e., 
claims where no claim had been filed during the veteran's 
life or the claim had been denied and was not subject to 
reopening - "hypothetical entitlement" claims.  Id. at 
1379-80.

The appellant was married to the veteran at the time of his 
death.  As noted above, during his lifetime, the veteran had 
established service connection for osteoarthritis of the 
right knee, bilateral hearing loss, and tinnitus, with each 
one rated as 10 percent disabling, resulting in a combined 
evaluation of 30 percent.  A total disability evaluation 
based on individual unemployability due to the veteran's 
service-connected disabilities (TDIU) had not been granted at 
the time of the veteran's death.  Although the veteran had 
been assigned a 100 percent disability evaluation from 
February 8, 2001, to April 1, 2001, such an evaluation was 
temporary in nature and was based on surgical or other 
treatment necessitating convalescence.  In other words, the 
veteran was not in actual receipt of a 100 percent disability 
rating for service-connected disabilities for the statutory 
period of time prior to his death.  That is, prior to his 
death, the veteran's disabilities were not rated as 100 
percent disabling.  As such, he was not in receipt of a 100 
percent rating for 10 years, as is required by the statute.  
Also, the veteran was not continuously rated totally 
disabling for at least 5 years from the date of the veteran's 
separation from service, which was March 1962.  Therefore, 
the veteran is not a "deceased veteran" for purposes of 
applying 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  
Accordingly, the appellant's claim must be denied for lack of 
legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) 
(where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); accord 
Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 
Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).

The record does not indicate that the appellant has 
specifically alleged that there was CUE in any final rating 
or Board action.  As the appellant has not raised this issue, 
the Board concludes that no further action or consideration 
is warranted as to this particular portion of the 38 U.S.C.A. 
§ 1318 (West 2002) analysis.

The Board acknowledges that the appellant generally argues 
that the veteran's service-connected disabilities contributed 
to his death.  To the extent the appellant might argue that 
the veteran's service-connected disabilities rendered him 
totally disabled for at least 10 years before his death if a 
claim had been filed, such an allegation is tantamount to a 
"hypothetical claim" for entitlement, which is excluded 
from consideration.  NOVA II, 314 F.3d 1379-80.  Accordingly, 
the appellant's appeal is denied.

Accordingly, for the reasons stated above, the Board finds 
that entitlement to DIC benefits is not warranted, and there 
is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).



IV.  Additional Accrued Benefits

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The VCAA redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  However, for the reasons stated below, the 
Board finds that the appellant is not entitled to additional 
accrued benefits as a matter of law.  In VAOPGCPREC 5-2004 
(July 23, 2004) VA's Office of General Counsel held that the 
VCAA does not require either notice or assistance when the 
claim cannot be substantiated under the law or based on the 
application of the law to undisputed facts.  Similarly, the 
Court has held that the VCAA is not applicable to matters in 
which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  
Accordingly, no further discussion of the VCAA is warranted 
with respect to the issue of entitlement to additional 
accrued benefits.  

The appellant has also asked that additional accrued benefits 
be given to her.  She has not specifically disagreed with the 
RO's granting of accrued benefits in the amount of $974.00 
(American dollars).  Instead, she has contended that she 
should be awarded an amount equal to $1,348.00 (American 
dollars), a difference of $374.00 (American dollars).  
Although she has not been specific in her assertions 
regarding this issue, it appears that she is claiming that 
she is disagreeing with the length of time in which her 
benefits were compensated therefor.  That is, accrued 
benefits were paid for the period of January 1, 2000, through 
November 30, 2001.  The appellant believes that she should 
have been paid accrued benefits prior to January 1, 2000.  
She contends that she should be granted benefits for January 
1, 1999, to January 1, 2000, or another twelve months of 
benefits.  

At the time of his death, the veteran had an ongoing claim 
with regard to the amount of monies being paid for his right 
knee disability.  Specifically, the claim involved the amount 
of compensation that was to be paid to the veteran as a 
result of additional monies due because the veteran was 
married.  When a veteran had a claim pending at the time of 
his death, his surviving spouse may be paid periodic monetary 
benefits to which he was entitled at the time of his death, 
and which were due and unpaid for a period not to exceed two 
years, based on existing ratings or decisions or other 
evidence that was on file when he died.  38 U.S.C.A. § 5121 
(West 2002); 38 C.F.R. § 3.1000 (2006); Jones v. West, 136 
F.3d 1296 (Fed. Cir. 1998).  Although the appellant's claim 
for additional accrued benefits is separate from the claim 
that the veteran filed prior to his death, the accrued 
benefits claim is "derivative of" the veteran's claim and 
the appellant takes the veteran's claim as they stood on the 
date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. 
Cir. 1996).

The Board notes that Congress recently amended 38 U.S.C.A. § 
5121 to repeal the two-year limit on accrued benefits so that 
a veteran's survivor may receive the full amount of award for 
accrued benefits.  This change applies only to deaths 
occurring on or after the date of enactment, December 16, 
2003.  Because the veteran died (December [redacted], 2001) before 
the date of enactment, this change does not apply in this 
case and is noted only for information purposes.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. § 5121(a)).

Under 38 U.S.C.A. § 5121(c) (West 2002), the only requirement 
imposed regarding a claim for accrued benefits is that the 
application "must be filed within one year after the date of 
death."  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 
3.1000(a), (c) (2006).  The veteran died on December [redacted], 
2001, and the appellant initiated her claim on April 16, 
2002, approximately four months later.  Therefore, she meets 
the requirement for filing an accrued benefits claim.

Nevertheless, the statute is specific in that accrued 
benefits may only be paid for a period of two years prior to 
the veteran's death.  The law in effect at the time of the 
veteran's death and when the appellant filed her claim simply 
does not allow for payments in excess of 24 months, which is 
what the appellant has asked therefor.  Accordingly, there is 
no legal basis to the appellant's claim for payment of 
additional accrued benefits.  As the law, and not the 
evidence, is dispositive in this case, entitlement to payment 
of additional accrued benefits is denied due to the absence 
of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

1.  Entitlement to service connection for the cause of the 
veteran's death and for entitlement to DIC under the 
provisions of 38 U.S.C. § 1318 is denied.

2.  Entitlement to additional accrued benefits is denied.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


